HUTCHESON, Circuit Judge.
Petitioner seeks by an extraordinary motion in the nature of a writ of error coram nobis to obtain relief from a judgment which was affirmed here.1 Following the practice approved in Strang v. United States, 5 Cir., 53 F.2d 820, Young v. United States, 5 Cir., 138 F.2d 838, Reid v. United States, 5 Cir., 149 F.2d 334, and Garrison v. United States, 5 Cir., 154 F.2d 106, he is here asking our leave to file his petition in the court of his conviction.
If, therefore, the petition alleged facts which, if true; would show such a denial of due process as to invalidate the trial, we ought to, and would, grant the relief prayed.2 Consisting, however, merely of allegations in effect that errors were committed and that false and perjured testimony was received, the petition presents nothing more than an effort to retry the case.
Mooney v. Holohan, 294 U.S. 103, 55 S. Ct. 340, 79 L.Ed. 791, 98 A.L.R. 406 and Garrison v. United States, 5 Cir., 154 F.2d 106, upon which petitioner relies, are not authorities for, indeed they are authorities against, granting the leave he seeks, and his petition will be denied.

 5 Cir., 146 F.2d 84, certiorari denied 324 U.S. 873, 65 S.Ct. 1011, 89 L.Ed. 1427.


 Garrison v. United States, 5 Cir., 154 F.2d 106; United States v. Steese, 8 Cir., 144 F.2d 439; Barber v. United States, 4 Cir., 142 F.2d 804.